Citation Nr: 0327596	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  93-23 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with muscle spasms prior to November 3, 
1991.

2. Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with muscle spasms from November 20, 1995.

3.  Entitlement to a compensable rating for hypertension.

4.  Entitlement to service connection for bladder 
incontinence.


REPRESENTATION

Appellant represented by:	Louisiana Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and R. M.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1990 to November 
1991.  He also had prior service with the Army National Guard 
in excess of twenty years.  The DD Form 214 in 1991 indicates 
that the veteran had 5 months of prior active service, which 
the veteran has indicated was in 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1992 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for lumbosacral 
strain effective November 1991.  The RO assigned a 10 percent 
rating for that disorder.  Service connection was denied for 
a heart disorder, Wolff-Parkinson-White Syndrome, and 
hypertension.

In September 1995, the Board remanded this case to the RO for 
further development.  In a May 1998 decision, the Board 
denied service connection for a heart disorder to include 
Wolff-Parkinson-White Syndrome.  The issues of service 
connection for hypertension and a higher rating for 
lumbosacral strain were remanded back to the RO.  

In a May 1999 rating decision, service connection for 
hypertension was granted effective November 1991.  A non-
compensable rating was assigned.  The veteran appealed this 
determination.  The RO also granted an increased rating of 40 
percent for lumbosacral strain effective August 5, 1998.  
Thereafter, in July 1999, the RO determined that there was 
clear and unmistakable error with regard to the rating of the 
back disorder.  The RO determined that a 20 percent rating 
was warranted from November 3, 1991, and a 40 percent rating 
was warranted from November 20, 1995.  The back disorder was 
recharacterized as lumbosacral strain with muscle spasms.  
The Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of a higher rating for 
lumbosacral strain remains in appellate status.  The RO also 
denied service connection for bladder incontinence.  The 
veteran appealed that action.  

In a March 2003 rating decision, service connection for post-
traumatic stress disorder (PTSD) was granted effective July 
2002.  A 50 percent rating was assigned.  The veteran has not 
initiated an appeal as to this rating decision.  Also, in 
March 2003, the veteran was issued a supplemental statement 
of the case which addressed the new regulations governing 
disability ratings for intervertebral disc syndrome.  

In April 2003, the veteran testified before the undersigned 
at a personal hearing at the RO.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  First, VA has a duty to notify 
the veteran and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

In this case, the veteran has not been issued notice of VCAA 
by the RO with regard to the issue of entitlement to a higher 
ratings for lumbosacral strain with muscle spasms and 
hypertension.  Although VCAA was addressed in RO letters with 
regard to other issues, higher ratings for lumbosacral strain 
with muscle spasms and hypertension were not specifically 
addressed.  Therefore, the Board finds that the appropriate 
actions should be further undertaken by the RO to ensure that 
the directives of VCAA have been followed as they pertain 
specifically to the issues of higher ratings for lumbosacral 
strain with muscle spasms and hypertension which should 
include the issuance of a letter pertaining to VCAA.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  With regard to the issue of service 
connection for bladder incontinence, the RO should continue 
to follow the directives o VCAA.  The veteran is hereby 
informed that if there is evidence supporting the issues on 
appeal, he must submit that evidence to VA.

A review of the record shows that the veteran recently 
submitted a pertinent medical record which was submitted at 
his personal hearing in April 2003.  The agency of original 
jurisdiction has not had the opportunity to review this 
evidence and should be afforded the opportunity to do so 
prior to appellate review.

During his April 2003 personal hearing, the veteran requested 
that his recent treatment records from the Alexandria VA 
Medical Center be obtained and reviewed in conjunction with 
his claims.  In compliance with VCAA, these records should be 
obtained.  

In compliance with VCAA, the Board finds that the veteran 
should be afforded a VA examination.  The examination should 
include orthopedic and neurological evaluations of the low 
back, cardiovascular system, and genitourinary system.  The 
examiner(s) should describe the veteran's current low back 
symptoms and cardiovascular symptoms in terms consistent with 
the current rating criteria.  The examiner(s) should also 
opine as to whether the veteran has bladder incontinence due 
to his service-connected low back disorder.  Although a prior 
examination indicated no such incontinence, the veteran is 
considered to be capable to report such a problem.




Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 as it 
pertains specifically to the issues on 
appeal to specifically include higher 
ratings for lumbosacral strain with 
muscle spasms and hypertension.  VCAA 
should be continued to be followed with 
regard to service connection for bladder 
incontinence.  

3.  The veteran should be afforded a VA 
examination to include orthopedic and 
neurological evaluations of the low back, 
cardiovascular system, and genitourinary 
system.  The claims file should be 
provide to the examiner(s) prior to the 
examination(s).  The examiner(s) should 
describe the veteran's current low back 
symptoms and cardiovascular symptoms in 
terms consistent with the current rating 
criteria.  The examiner(s) should also 
opine as to whether the veteran has 
bladder incontinence due to his service-
connected low back disorder.  All 
indicated tests should be completed and 
all clinical findings reported in detail.  
The rationale should be provided for all 
opinions offered.  

4.  Upon completion of the requested 
actions, the issues on appeal should be 
readjudicated taking into consideration 
all evidence of record to include the 
medical record that the veteran submitted 
at his April 2003 hearing as well as all 
evidence added pursuant to this remand.  
Thereafter, if the claim remains denied, 
the case should be returned after 
compliance with requisite appellate 
procedures to include issuing a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	NANCY RIPPEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




